DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-24 are pending, as amended 7/1/20, and are considered herein.

Specification
	The specification is objected to.
	The first paragraph does not contain the most present status of the parent non-provisional Application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method of theranostic classification of a breast cancer tumor, which is the realization of an abstract idea, the classification of a breast cancer tumor. This judicial exception is not integrated into a practical application because:
The steps of the method to the realization fail to integrate the exception into a practical application: it is simply the realization. Each step, whether in the dependent or independent claim are assays of marker levels of markers already known and assayed in breast cancer.  The other steps include the method of tumor sample fixing, methods of quantitating, as well as comparing to the “predetermined cutoff” level of marker and how high in comparison it is to the determined level of marker(s).  The predetermined cutoff is in the broad claims is not limited in any way to any level, and in dependent claims may depend on any dataset of breast cancer tumors, consisting of any group of breast cancer subtypes or particular groups (e.g., HER2+ breast cancer).  These again are very broad, as the level attained is not defined numerically. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because each of the method steps are known in the art for breast cancers (determining the marker levels and presence of markers, the sample form, and the assay types), and the cutoff is not limited, as it is simply in the mind of a researcher in some cases (e.g., Claim 1) and is chosen from a select group of cancer subtypes, and any particular set may yield any particular level, and the end result is realization which is not transformed in any way.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method of predicting a prognosis of a basal-like breast cancer, which is the realization of an abstract idea, a prediction of prognosis. This judicial exception is not integrated into a practical application because:
The steps of the method to the realization fail to integrate the exception into a practical application: it is simply the realization. Each step, whether in the dependent or independent claim are assays of marker levels of markers already known and assayed in breast cancer.  The other steps include the method of tumor sample fixing, methods of quantitating, as well as comparing to the “predetermined cutoff” level of marker and how high in comparison it is to the determined level of marker(s).  Additionally, Claims 21-24 discuss prognosis for a targeted cancer therapy, prognosis for HER2 directed therapy, and specific substances that affect such a therapy, but no such therapy is attempted or not in the claims.  The predetermined cutoff is in the broad claims is not limited in any way to any level, and in dependent claims may depend on any dataset of breast cancer tumors, consisting of any group of breast cancer subtypes or particular groups (e.g., HER2+ breast cancer).  These again are very broad, as the level attained is not defined numerically. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because each of the method steps are known in the art for breast cancers (determining the marker levels and presence of markers, the sample form, and the assay types), and the cutoff is not limited, as it is simply in the mind of a researcher in some cases (e.g., Claim 11) and is chosen from a select group of cancer subtypes, and any particular set may yield any particular level, and the end result is realization which is not transformed in any way.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 11-14, and 18-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 9,074,253. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1: the patent claims determining the expression level of FOXC1 in a breast cancer tumor sample, and classifying it as basal-like breast cancer subtype of hybrid basal-like breast cancer subtype, when the expression is above 90th percentile, for a dataset comprising all known breast cancer subtypes.  The claims necessarily require that the tumor sample is obtained from a subject, or you would not have the sample.  The classification is obtained through the comparison.  Thus, despite a difference in wording, the claim anticipates at least some of the claimed scope of present Claim 1.
Claim 2: Claim 2 of the patent uses the same FFPE sample.
Claim 3: qRT-PCR is required of Claim 1, and Claim 2, requiring the sample type would obviate the known assay by Quantigene, as it was a standard method to assay such in the same samples.
Claim 4: Claim 1 of the patent requires the same 90th percentile compared to all breast cancer subtypes.
Claim 11: Claim 1 of the patent claims determining the expression level of FOXC1 in a breast cancer tumor sample, and classifying it as basal-like breast cancer subtype of hybrid basal-like breast cancer subtype, when the expression is above 90th percentile, for a dataset comprising all known breast cancer subtypes.  The claims necessarily require that the tumor sample is obtained from a subject, or you would not have the sample.  The classification is obtained through the comparison.  The poor prognosis, only being a mental realization, does not appear to alter the claims, as it cannot be measured.  Thus, despite a difference in wording, the claim anticipates at least some of the claimed scope of present Claim 1.
Claim 12: Claim 2 of the patent uses the same FFPE sample.
Claim 13: qRT-PCR is required of Claim 1, and Claim 2, requiring the sample type would obviate the known assay by Quantigene, as it was a standard method to assay such in the same samples.
Claim 4: Claim 1 of the patent requires the same 90th percentile compared to all breast cancer subtypes.
Claims 18-24: the realization of the overall survival, the recurrence-free survival, distant metastasis time and development, brain metastasis, and the resistance to the various therapies, being simply realizations, cannot be measured, as it can occur in the artisan’s mind.  Thus, the claims are anticipated.
Thus, in light of the patent, the claims would have been found obvious.  The Artisan would perform the methods, in the process of the patent, and expect success, as it is claimed.

Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,570,458. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1: The patent teaches treating breast cancer in a subject (e.g., Claim 1).  The method teaches detecting FOXC1 expression in a tumor sample of the subject (thus, they must be obtained), and comparing the FOXC1/FOXA1 ratio in the population for an elevation compared to a control (e.g., Claim 1).  This necessarily requires obtaining the control levels for FOXC1 in a control sample, and realizing its relation to the FOXC1 expression level in the sample, which would provide the realization.  Since the actual relation is not tangible, and cannot be measured, it is assumed that the classification is realized by the method.
Claim 11: The patent teaches treating breast cancer in a subject (e.g., Claim 1).  The method teaches detecting FOXC1 expression in a tumor sample of the subject (thus, they must be obtained), and comparing the FOXC1/FOXA1 ratio in the population for an elevation compared to a control (e.g., Claim 1).  This necessarily requires obtaining the control levels for FOXC1 in a control sample, and realizing its relation to the FOXC1 expression level in the sample, which would provide the realization.  Since the actual relation is not tangible, and cannot be measured, it is assumed that the classification is realized by the method.
Thus, in light of the patent, it would have been obvious to make the invention.  The Artisan would do so and expect success, as it is claimed.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729. The examiner can normally be reached M-F: 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT M. KELLY
Examiner
Art Unit 1633



/ROBERT M KELLY/            Primary Examiner, Art Unit 1631